Citation Nr: 1302141	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  06-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for fibroid tumors.  


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The appellant served in the United States Army Reserves (Reserves) from April 1975 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 determination made by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal was previously remanded by the Board in April 2008, April 2010, and January 2012 for further evidentiary development.  As will be further explained below, this development having been achieved the issues are now ready for appellate review.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the appellant's arthritis was incurred during any period of active duty for training or inactive duty for training.  

2.  The competent and credible evidence fails to demonstrate that the appellant's fibroid tumors were incurred during any period of active duty for training or inactive duty for training.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred during a qualifying period of service.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  Fibroid tumors were not incurred during a qualifying period of service.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002). See also Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) (Pelegrini II). 

After careful review of the claims file, the Board finds that the letters dated in December 2005, March 2006, and May 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  In this regard, these letters advised the appellant what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the appellant provide enough information for the RO to request records from any sources of information and evidence identified by the appellant, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

In Dingess v. Nicholson, 19 Vet.App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The May 2008 letter provided this notice to the appellant.

The VA letters dated in December 2005, March 2006, and May 2008 were sent after the initial adjudication of the appellant's claims.  Nevertheless, the Board finds this error nonprejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet.App. 103 (2005).  The notice provided in the letters fully complied with the requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012), and Dingess, supra, and after the notice was provided the case was readjudicated and a January 2010 supplemental statement of the case was provided to the appellant.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).  Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.  

The Board finds that VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this regard, the appellant's service treatment records and private treatment records are associated with the claims folder

In April 2008, April 2010, and January 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet.App. 268 (1998).  The Board notes that the previous remands requested that additional service personnel records be obtained to determine the exact dates of the appellant's Reserve service to include all the dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  As the requested records have been obtained to the extent possible, with explanations provided where not possible, the issues now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the appellant's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2012 ); see also McLendon v. Nicholson, 20 Vet.App. 79 (2006).  After a review of the record, the Board finds that an examination is not necessary.  While there is evidence of current diagnoses, there is no evidence of an event, injury, or disease that can be associated with either claimed disability that was incurred during an a qualifying period of service, as such; the Board finds that the appellant has not satisfied all elements of McLendon.  Therefore, VA is not required to provide the appellant with a VA examination in conjunction with this claim.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its April 2008, April 2010, and January 2012 remand directives.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet.App. 97, 105 (2008); Dyment v. West, 13 Vet.App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

The appellant contends that she had arthritis and fibroid tumors during the period of time that she was serving in the Army Reserves and as such service connection is warranted for those disabilities.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6(a) (2012).  See also Brooks v. Brown, 5 Vet.App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2012).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2012).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2012); Harris v. West, 13 Vet.App. 509 (2000); Paulson v. Brown, 7 Vet.App. 466 (1995).  Without the status as a veteran, a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, neither do the presumption of soundness and aggravation.  See Smith v. Shinseki, 24 Vet.App. 40 (2010); Biggins v. Derwinski, 1 Vet.App. 474 (1991).  The fact that a claimant has established status as a veteran for other periods of service (e.g., a prior period of AD) does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is based on that period of ACDUTRA or INACDUTRA.  Mercado-Martinez v. West, 11 Vet.App. 415 (1998).  In the instant case, there is no evidence, nor does the appellant contend, that she had any period of active duty service, but rather the appellant has only periods of ACDUTRA or INACDUTRA.  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Generally, the Board should determine whether the appellant's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet.App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Specifically, the appellant is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet.App. 362, 368 (2005); Charles v. Principi, 16 Vet.App 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet.App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet.App. 498, 511 (1995).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the appellant.  Washington, 19 Vet.App. at 366-67; Owens v. Brown, 7 Vet.App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet.App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In the instant case, the appellant's service treatment records revealed that reports of medical examination and the accompanying reports of medical history dated in March 1979, September 1985, and November 1989, all list the appellant as normal with no mention of any complaints of arthritis or fibroid tumors.  However, beginning with a February 1991 letter, her private treating physician stated that she had been under her medical treatment since 1985 for pain in her extremities.  The first complaints regarding pain associated with arthritis were noted in a January 1992 physical profile.  The profile noted rheumatoid arthritis.  Complaints of pain were also noted in her March 1992 Report of Medical History where she reported pain in her legs, arms, and other joints.  The March 1992 examiner noted that the appellant had received treatment for rheumatoid arthritis and that she had been unable to do her physical training for the last 17 years.  A July 1992 service treatment note extended her current temporary profile.  A January 1993 physical profile limited the appellant with regard to prolonged standing and push-ups.  An August 1993 letter from her treating private physician diagnosed her with "multiple articular arthritis" with symptoms of joint pain and noted the appellant was unable to perform physical training exercises.  A medical board was conducted in July 1994.  It was noted that she had recurrent mild ankle and elbow joint tendonitis and degenerative arthritis.  It was determined that her disabilities limited her from running and doing push-ups but would not prevent her from performing her military operational specialty of legal clerk.  In November 1994 her physical profile reflected the findings of the medical board.  

With regard to her claim for fibroid tumors, the Board notes that the appellant's service treatment records do not indicate that the appellant sought treatment for fibroid tumors.  A July 1993 private treatment report, which the appellant provided for the medical board review, noted that a pelvic sonogram was scheduled to rule out uterine fibroids.  Additionally, there is a July 1996 private treatment record from Mississippi Baptist Medical Center which noted uterine fibroid tumors and menorrhagia.  The treatment report noted that a hysterectomy was performed.  There is no indication that the appellant sought treatment for her fibroid tumors during any period of ACDUTRA or INACDUTRA.

The evidence reflects that the appellant had various periods of ACDUTRA and INACDUTRA from April 1975 to August 1996.  The appellant's service personnel records noted that she participated in a weekend drill once a month, almost every month from 1991-1994, the time period associated with her complaints of arthritis and fibroid tumors.  Records further indicated that she participated in two week ACDUTRA periods in April 1991, August 1993, and July 1994.  

There is no indication that she suffered a traumatic injury during any of the above noted periods of ACDUTRA or INACDUTRA that led to arthritis.  Both the appellant's arthritis as well as her fibroid tumors are diseases and not traumatic injuries.  Because the appellant's only service consists in periods of ACDUTRA or INACDUTRA, in order for service connection to be warranted it is necessary to show that arthritis or fibroid tumors were acquired or aggravated during a period of ACDUTRA or INACDUTRA.  Unfortunately, the evidence of record does not support the contention that either disease was incurred or aggravated during a period of ACDUTRA or INACDUTRA.  With regard to her claim for fibroid tumors there is no indication that she complained of or was treated for fibroid tumors during any period of ACDUTRA or INACDUTRA.  With regard to her claim for arthritis, while there were multiple notations in her service treatment records regarding her diagnosis of arthritis, there were none that indicated that any event or injury had aggravated her arthritis.  Indeed, in each instance her diagnosis of arthritis was noted in order to provide a profile that would allow her to avoid activities that would aggravate her arthritis.  

The Board acknowledges, as noted above, that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet.App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997).  

The appellant is competent to give evidence about what she sees and feels. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board acknowledges that, as a lay person, the appellant is not competent to provide evidence as to complex medical questions and that the appellant's opinion may not be competent with regard to an assessment of etiology.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007).  The Board has considered the appellant's lay statements.  In this regard, the Board notes that the appellant has stated repeatedly that her claimed disabilities were aggravated during her periods of ACDUTRA and INACDUTRA.  The question of aggravation is a medically complex question which the appellant is not competent to address.  Moreover, as the associated treatment records contradict the appellant's contentions, the Board also finds that she is not credible in her assertions.  Finally, as the record does not support that the appellant incurred either her arthritis or her fibroid tumors during a period of ACDUTRA or INACDUTRA, the appellant's claims must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).

With consideration of the above, the Board finds that service connection is not warranted for the appellant's claims for entitlement to service connection for arthritis or fibroid tumors.  In this regard the Board notes that the preponderance of the evidence is against the appellant's claim as there is no evidence that her claims of arthritis and fibroid tumors were incurred in or aggravated during any period of ACDUTRA or INACDUTRA.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b) (West 2002).  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

Service connection for arthritis is denied.

Service connection for fibroid tumors is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


